SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: June, 2010 Commission File Number: 001-31316 THE BANK OF NOVA SCOTIA (Name of registrant) 44 King Street West, Scotia Plaza, Toronto, Ontario, M5H 1H1 [Public, Corporate & Government Affairs, Tel.: (416) 866-3925] (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes o No x If "Yes" is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE BANK OF NOVA SCOTIA Date:June 1, 2010 By: /s/ Sue Graham-Parker Name:Sue Graham-Parker Title:Senior Vice-President Public, Corporate and Government Affairs EXHIBIT INDEX Exhibit Description of Exhibit News Release datedJune 1, 2010- Scotiabank Announces Dividend on Common Shares
